1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fortescue W. HOPKINS;  Lora C. Hopkins,Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 92-2505.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 23, 1993.Decided:  August 12, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Fortescue W. Hopkins, for Appellants.
Bruce Raleigh Ellisen, Gary R. Allen, Janet A. Bradley, United States Department of Justice, for Appellee.
W.D.Va.
AFFIRMED
Before HALL and PHILLIPS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Fortescue W. and Lora C. Hopkins appeal from the district court's orders determining that they were not entitled to an energy tax credit and denying their motion for reconsideration.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hopkins v. United States, No. CA-90263-R (W.D. Va.  Aug. 20, 1991;  Sept. 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED